[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                                                                FILED
                       ________________________        U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                             No. 04-15678                    JUNE 27, 2005
                         Non-Argument Calendar            THOMAS K. KAHN
                                                               CLERK
                       ________________________

                  D. C. Docket No. 03-01892-CV-JTC-1

JEANNE BROWN,
MASON BROWN,

                                                         Plaintiffs-Appellants,

                                  versus

CHEVY CHASE BANK, FSB,

                                                          Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                     _________________________

                             (June 27, 2005)


Before DUBINA, HULL and WILSON, Circuit Judges.

PER CURIAM:
      This is an appeal from the district court’s grant of summary judgment in

favor of Chevy Chase Bank on plaintiffs’s complaint seeking Truth and Lending

Act rescission under 15 U.S.C. § 1635. Specifically, the plaintiffs sought judicial

enforcement of their alleged cancellation of a loan transaction, claiming that they

delivered the notice of rescission to the person who served as witness and notary

public on the loan documents at the same time they signed and delivered the loan

documents themselves. The case was referred to a magistrate judge under 28

U.S.C. § 636 et seq. The magistrate judge filed a report and recommendation

recommending that the bank’s motion for summary judgment be granted. After

conducting a de novo review, the district court, in a separate opinion, adopted the

magistrate judge’s report and recommendation and entered summary judgment for

the bank.

      We review de novo the district court’s order granting summary judgment,

applying the same legal standards that governed the district court. Info. Sys. and

Networks Corp. v. City of Atlanta, 281 F.3d 1220, 1224 (11th Cir. 2002).

      After reviewing the record and reading the parties’ briefs, we conclude that

the district court correctly granted summary judgment for the bank for the

following reasons: (1) the bank objected to service of process in its answer and

thus did not waive its objections to insufficient service of process and jurisdiction;

                                          2
(2) the plaintiffs are estopped from seeking judicial enforcement of an alleged

cancellation, where, at their behest, a court of competent jurisdiction necessarily

found that the subject transaction had not been rescinded and was in full force and

effect; and (3) even if the fully executed notice of cancellation was delivered as

alleged, the delivery was defective and cannot serve as the basis for judicial

enforcement.

      AFFIRMED.




                                          3